Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 22, 24-26 and 28-29 is pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
  
Action Summary

Claims 1, 22, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trent (U.S. Patent 8,785,490) of record is maintained.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Yang (Synthesis of 3, 5-dibenzylidene-4-piperidinone analogs and their antitumor activities in vitro, 2010 as cited in the STIC search) as applied to claims 1, 22, 24 and 26  above is maintained.

s 1, 22, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trent (U.S. Patent 8,785,490) is maintained.


Response to Arguments

Applicants argue that compound 1-43 is not the lead compound and one must start with the lead compound and then modify. This argument has been fully considered but has not been found persuasive. The compound 1-43 is explicitly exemplified since it is specifically labeled 1-43. Additionally, the mere number of possible compounds does not overcome a conclusion of obviousness. See Merck & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious”). It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art , to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)).

Applicants again argue that there is no motivation to select compound 1-43. This argument has been fully considered but has not been found persuasive. The 
Applicant again argue that since Takeda facts are similar in the instant case renders the instant claims non-obvious. This argument has been fully considered but has not been found persuasive. The case of Takeda is a methylene group which is not the same as a simple CH2 alkyl group. Additionally, it is presumed that all U.S. Patents are enabled and not limited to lead compound as applicants suggest absence evidence to the contrary. That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 22, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trent (U.S. Patent 8,785,490) of record.

Trent teaches that compounds of the invention may be useful in the treatment of metastasis of breast cancer, ovarian cancer, colon cancer, melanoma, chronic lymphocytic leukemia, rectal cancer, lung cancer or prostate cancer (claim 18). Trent  
    PNG
    media_image1.png
    275
    446
    media_image1.png
    Greyscale
 (column 15)
Trent does not disclose that R4 is C2.
Trent does not expressly disclose that R4 is C3.


It would have been obvious that compounds that differ only by the presence of an extra methyl group are homologues which are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to be preparable by the same method and to have the same properties. This expectation is then deemed the motivation for preparing homologues. Homologues are obvious even in the absence of a specific teaching to methylate, In re Wood 199 USPQ 137; In re Hoke 195 USPQ 148; In re Lohr 137 USPQ 548; In re Magerlein 202 USPQ 473; In re Wiechert 152 USPQ 249; Ex parte Henkel 130 USPQ 474; In re Fauque 121 USPQ 425; In re Druey 138 USPQ 39 with a reasonable expectation of success.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Yang (Synthesis of 3, 5-dibenzylidene-4-piperidinone analogs and their antitumor activities in vitro, 2010 as cited in the STIC search) of record as applied to claims 1, 22, 24 and 26  above.
Yang as cited above with  A1 and A6 are C-OCH3
Yang does not disclose wherein A2 and A7 are C-OCH3.
	It would have been obvious to one of ordinary skills in the art that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) and In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947).  See MPEP 2144.09 [R-6] II.  

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 1, 22, 24-26 and 28-29 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627